
	
		I
		111th CONGRESS
		1st Session
		H. R. 1355
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National Labor Relations Act to require
		  employers to provide labor organizations with equal access to employees prior
		  to an election regarding representation, to prevent delays in initial
		  collective bargaining, and to strengthen enforcement against intimidation of
		  employees by employers.
	
	
		1.Short titleThis Act may be cited as the
			 National Labor Relations Modernization
			 Act.
		2.Preventing
			 excessive delays in initial collective bargaining agreementsSection 8 of the National Labor Relations
			 Act (29 U.S.C. 158) is amended by adding at the end the following:
			
				(h)Whenever
				collective bargaining is for the purpose of establishing an initial agreement
				following certification or recognition, the provisions of subsection (d) shall
				be modified as follows with respect to any employer having 20 or more
				employees:
					(1)Not later than 10
				days after receiving a written request for collective bargaining from an
				individual or labor organization that has been newly organized or certified as
				a representative as defined in section 9(a), or within such further period as
				the parties agree upon, the parties shall meet and commence to bargain
				collectively and shall make every reasonable effort to conclude and sign a
				collective bargaining agreement.
					(2)If after the
				expiration of the 120-day period beginning on the date on which bargaining is
				commenced, or such other period as the parties may agree upon, the parties have
				failed to reach an agreement, either party may notify the Federal Mediation and
				Conciliation Service of the existence of a dispute and request the appointment
				of an arbitration panel. Whenever such a request is received, the Service shall
				promptly appoint an arbitration panel which will use its best efforts, by
				mediation and conciliation, to bring the parties to agreement.
					(3)If after the
				expiration of the 120-day period beginning on the date on which the request for
				mediation is made under paragraph (2), or such other period as the parties may
				agree upon, the arbitration panel appointed under paragraph (2) is not able to
				bring the parties to agreement by mediation and conciliation, the such panel
				shall then begin to arbitrate the dispute in accordance with such regulations
				as may be prescribed by the Service. Such panel shall render a decision
				settling the dispute not later than 30 days after commencing arbitration and
				such decision shall be binding upon the parties for a period of 18 months,
				unless amended during such period by written consent of the
				parties.
					.
		3.Strengthening
			 enforcement against intimidation of workers
			(a)Injunctions
			 against unfair labor practices during organizing drives
				(1)In
			 generalSection 10(l) of the National Labor Relations Act (29
			 U.S.C. 160(l)) is amended—
					(A)in the second
			 sentence, by striking If, after such and inserting the
			 following:
						
							(2)If, after
				such
							;
				and
					(B)by striking the
			 first sentence and inserting the following:
						
							(1)Whenever it is charged—
								(A)that any employer—
									(i)discharged or otherwise
				discriminated against an employee in violation of subsection (a)(3) of section
				8;
									(ii)threatened to discharge or to
				otherwise discriminate against an employee in violation of subsection (a)(1) of
				section 8; or
									(iii)engaged in any other unfair labor
				practice within the meaning of subsection (a)(1) that significantly interferes
				with, restrains, or coerces employees in the exercise of the rights guaranteed
				in section 7;
									while
				employees of that employer were seeking representation by a labor organization
				or during the period after a labor organization was recognized as a
				representative defined in section 9(a) until the first collective bargaining
				contract is entered into between the employer and the representative; or(B)that any person has engaged in an
				unfair labor practice within the meaning of subparagraph (A), (B) or (C) of
				section 8(b)(4), section 8(e), or section 8(b)(7);
								the
				preliminary investigation of such charge shall be made forthwith and given
				priority over all other cases except cases of like character in the office
				where it is filed or to which it is
				referred..
					(2)Conforming
			 amendmentSection 10(m) of the National Labor Relations Act (29
			 U.S.C. 160(m)) is amended by inserting under circumstances not subject
			 to section 10(l) after section 8.
				(b)Remedies for
			 violations
				(1)BackpaySection
			 10(c) of the National Labor Relations Act (29 U.S.C. 160(c)) is amended by
			 striking And provided further, and inserting
			 Provided further, That if the Board finds that an
			 employer has discriminated against an employee in violation of subsection
			 (a)(3) of section 8 while employees of the employer were seeking representation
			 by a labor organization, or during the period after a labor organization was
			 recognized as a representative defined in subsection (a) of section 9 until the
			 first collective bargaining contract was entered into between the employer and
			 the representative, the Board in such order shall award the employee back pay
			 and, in addition, 2 times that amount as liquidated damages: Provided
			 further,.
				(2)Civil
			 penaltiesSection 12 of the National Labor Relations Act (29
			 U.S.C. 162) is amended—
					(A)by striking
			 Any and inserting (a) Any; and
					(B)by adding at the
			 end the following:
						
							(b)Any employer who
				willfully or repeatedly commits any unfair labor practice within the meaning of
				subsections (a)(1) or (a)(3) of section 8 while employees of the employer are
				seeking representation by a labor organization or during the period after a
				labor organization has been recognized as a representative defined in
				subsection (a) of section 9 until the first collective bargaining contract is
				entered into between the employer and the representative shall, in addition to
				any make-whole remedy ordered, be subject to a civil penalty of not to exceed
				$20,000 for each violation. In determining the amount of any penalty under this
				section, the Board shall consider the gravity of the unfair labor practice and
				the impact of the unfair labor practice on the charging party, on other persons
				seeking to exercise rights guaranteed by this Act, or on the public
				interest.
							.
					4.Equal access to
			 labor organizations prior to elections
			(a)Equal
			 accessSection 9 of the
			 National Labor Relations Act (29 U.S.C. 159) is amended by adding at the end
			 the following new subsection:
				
					(f)(1)Not later than 30 days
				after the Board shall have directed an election, the employer shall notify the
				representative designated by the employees under subsection (a) of any
				activities the employer intends to engage in to campaign in opposition to
				recognition of the representative, including any meetings with individual
				employees or groups of employees, any announcements to employees, any signs to
				be displayed at the place of employment, and any literature to be distributed
				to employees, and shall provide the representative with equal access to the
				place of employment to campaign in favor of recognition of the representative,
				including the opportunity to hold an equal number of meetings with individual
				employees or groups of employees, and an opportunity to make announcements,
				display signs, and distribute literature, under the same terms and conditions
				that the employer engages in such activities.
						(2)As used in this subsection, the term
				campaign means any activity undertaken to persuade employees to
				vote for or against representation in an election directed by the Board, but
				shall not include any interference with, restraint or coercion of, or
				discrimination against employees in violation of paragraphs (1) through (3) of
				section
				8(a).
						.
			(b)Unfair labor
			 practiceSection 8(a) of the
			 National Labor Relations Act (29 U.S.C. 158(a)) is amended—
				(1)in paragraph (5),
			 by striking the period and inserting ; or; and
				(2)by adding at the
			 end the following:
					
						(6)to fail to provide
				the notification and equal access to a representative as required by section
				9(f).
						.
				
